DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 8 and 16 is/are objected to because of the following informalities:  
For claim 8 line 2, the occurrence of “at at” seems to be a typo where the word, at, is repeated; it is suggested to the applicant to delete one of the word.  Similar problem exists for claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 8 – 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadiq et al. (US 2018/027924 A1; hereinafter “Sadiq”).

For claim 2, Sadiq teaches wherein each of the first and second time instances corresponds to a reception of a synchronisation signal bloc, the first is a primary synchronisation signal  or a 
For claim 3, Sadiq teaches arranged to determine if information of the second is decodable from the combination of the second signals of the first and second time instances, and further arranged to receive a first signal and a second signal provided at a further time instance by the network node and form hypotheses of differences in the received information at the first, second and further time instances of the second signals for soft-combining the information of the second signals if determined that information of the second signal is not decodable from the second signals at the first and second time instances (see paragraph 0065; when a UE does not know l.sub.1 or l.sub.2, the UE may form a number of hypotheses for l.sub.1 and l.sub.2; see paragraph 0066; When the first codeword and second codeword are in first and second SS blocks separated by a known time increment .DELTA.t, with .DELTA.t being expressed in units of SS blocks, the UE may determine, for all l L such that (l+.DELTA.t) L, a first intermediate one or more hypotheses for a bit difference, .delta.([l, l+.DELTA.t]), between l and l+.DELTA.t. The UE may then determine, based at least in part on the first intermediate one or more hypotheses, a second intermediate one or more hypotheses for an encoded bit difference between the first codeword and the second codeword. The encoded bit difference may be determined as G.delta.([l, l+.DELTA.t]) for all l L such that (l+.DELTA.t) L; see paragraph 0067; Based at least in part on at least one of the second intermediate one or more hypotheses, a set of decoding metrics for the second codeword may be corrected. For examples, LLRs for the second codeword (e.g., LLRs(l+.DELTA.t)) may be corrected based on G.delta.([l, l+.DELTA.t]) for all l L such that (l+.DELTA.t) L. The corrected decoding metrics for the second codeword may then be combined with decoding metrics for the first codeword 
For claim 4, Sadiq teaches wherein determination of whether decoding of the information of the second signal is enabled from the second signals at the first and second time instances is based on a check sum (see paragraph 0068; The first codeword may be decoded based on each of at least one hypothesis in the one or more hypotheses of combined decoding metrics for the first codeword and the second codeword. One of the hypotheses will be a correct hypothesis. The correct hypothesis, and the first codeword, may be determined based at least in part on a CRC verification performed when decoding the first codeword based at least in part on the correct hypothesis).
For claim 8, Sadiq teaches wherein information from the decoded first signal at at least the first time instance enables identifying other time instances when the first signal and the second signal are transmitted grouped at the repeating time instances (see paragraph 0069; if the first codeword and the second codeword transmitted/received in SS blocks l and l+.DELTA.t are related, one codeword can be derived from the other if the time separation .DELTA.t between the codewords is known. In other words, one codeword can be seen as a scrambled version of the other codeword, where the scrambling is given by G.delta.([l, l+.DELTA.t]). Because a UE that receives SS blocks l and l+.DELTA.t already knows .DELTA.t (i.e., how far apart in time 
For claim 9, Sadiq teaches receiving signals from the network node including signals comprising the control information, said signals comprising a first signal and a second signal grouped at repeating time instances (see paragraph 0041; a base station transmits a plurality of SS blocks carry duplicative signals on different beams (or on a same beam, but at different times), and a UE receives one of the SS blocks, see paragraph 0055; UE may receive one or more of the SS blocks and see paragraph 0056; SS blocks may include a plurality of SS blocks transmitted in succession during a SS block bust), wherein information from the decoded first signal enables identifying the second signals when the receiver is able to decode at least the first signal (see paragraph 0059; a UE that receives one of the SS blocks may need to determine the timing of the SS block within a SS block burst, a SS block burst-set, and/or a BCH TTI), and wherein the receiving of the signals comprises: receiving the first signal and the second signal provided at a first time instance; receiving the first signal and the second signal at a second time instance (see paragraph 0041; a base station transmits a plurality of SS blocks carry duplicative signals on different beams (or on a same beam, but at different times), and a UE receives one of the SS blocks, see paragraph 0055; UE may receive one or more of the SS blocks and see paragraph 0056; SS blocks may include a plurality of SS blocks transmitted in succession during a SS block bust); storing at least information received in the second signals (see paragraphs 0127 – 0128); and forming hypotheses of differences in the received information at the first and second time instances of the second signals for soft-combining the information of the second signals (see paragraph 0064; a UE may need to determine an encoded bit difference between the codewords before it can combine decoding metrics for the 
For claim 10, Sadiq teaches wherein each of the first and second time instances corresponds to a reception of a synchronisation signal block, the first signal is a primary synchronisation signal or a secondary synchronisation signal, and the second signal is a physical broadcast channel (see paragraph 0056; SS block may include a PBCH and or one or more of a PSS and a SSS).

For claim 12, Sadiq teaches wherein the determining of whether decoding of the information of the second signal is enabled from the second signals at the first and second time instances is based on a check sum (see paragraph 0068; The first codeword may be decoded based on each of at least one hypothesis in the one or more hypotheses of combined decoding metrics for the first codeword and the second codeword. One of the hypotheses will be a correct hypothesis. The correct hypothesis, and the first codeword, may be determined based at least in part on a CRC verification performed when decoding the first codeword based at least in part on the correct hypothesis).
For claim 16, Sadiq teaches wherein information from the decoded first signal at least the first time instance enables identifying other time instances when the first signal and the second signal are transmitted grouped at the repeating time instances (see paragraph 0069; if the first codeword and the second codeword transmitted/received in SS blocks l and l+.DELTA.t are related, one codeword can be derived from the other if the time separation .DELTA.t between the codewords is known. In other words, one codeword can be seen as a scrambled version of the other codeword, where the scrambling is given by G.delta.([l, l+.DELTA.t]). Because a UE that receives SS blocks l and l+.DELTA.t already knows .DELTA.t (i.e., how far apart in time the UE detected the two SS blocks), the UE may combine decoding metrics such as LLRs for the two codewords).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq in view of Cho et al. (US 2009/0003473 A1; hereinafter “Cho”).
For claim 6, Sadiq teaches all of the claimed subject matter with the exception of wherein the signal processor is arranged to form the hypotheses of differences in the received information 
For claim 14, Sadiq teaches all of the claimed subject matter with the exception of wherein the forming of the hypotheses of differences in the received information of second signals for soft-combining the information of the second signals comprises inverting and soft-combining the information according to a hypothesis dependent pattern.  Cho from the field of communications similar to that of Sadiq teaches a UE has completed an initial cell search in step 801, the UE extracts, in step 802, P-BCH symbols from corresponding FFT outputs at an OFDM symbol timing where it transmits P-BCH bursts. In step 803, the UE inversely applies the predefined cyclic shift to the currently received bursts to match them with the previously received bursts in terms of orders of P-BCH modulation symbols. Therefore, in step 804, the UE soft-combines the currently received bursts with the bursts previously stored in the buffer, and then stores the soft-combined bursts in the buffer. Thereafter, in step 805, the UE performs demodulation on the soft-combined bursts to obtain code symbols, and performs descrambling thereon. In step 806, the UE performs channel decoding on the soft-combined bursts for each of N possible cyclic shift cases (offsets). In the case illustrated in FIG. 4, because there are four possible cyclic shifts (cyclic shift offsets) of 0, 18, 36, and 72, N=4. That is, the UE performs channel decoding on the descrambled soft-combined bursts for each of four hypotheses of burst formats #1 420, #2 421, #3 422, and #4 423 illustrated in FIG. 4. Thus, in step 807, the UE determines whether it has successfully decoded. The UE, if it has successfully decoded, determines in step 808 the position of the currently received burst in TTI depending on for .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 8 – 14, 16 and 17is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reial et al. (US 2018/0242231 A1; hereinafter “Reial”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the 
For claim 1, Reial teaches operate in a cellular communication system, where the cellular communication system has a network node arranged to transmit control information by repeating at least a part of the control information, wherein the electronic transceiver device comprises: a receiver arranged to receive signals from the network node including signals comprising the control information, said signals comprising a first signal and a second signal grouped at repeating time instances; wherein information from the decoded first signal enables identifying the second signals when the receiver is able to decode at least the first signal and wherein the receiver is configured to receive the first signal and the second signal provided at a first time instance, and to receive the first signal and the second signal at a second time instance; and a memory arranged to store at least information received in the second signals; and a signal processor  arranged to: form hypotheses of differences in the received information at the first and second time instances of the second signals for soft-combining the information of the second signals; and upon a hypothesis indicating successful soft-combining of the second signals of the first and second time instances, decode control information carried by the second signals (see paragraphs 0013 – 0016).

For claim 3, Reial teaches arranged to determine if information of the second signal is decodable from the combination of the second signals of the first and second time instances, and further arranged to receive a first signal and a second signal provided at a further time instance by the network node and form hypotheses of differences in the received information at the first, second and further time instances of the second signals for soft-combining the information of the second signals if determined that information of the second signal is not decodable from the second signals at the first and second time instances (see paragraph 0015).
For claim 4, Reial teaches herein determination of whether decoding of the information of the second signal is enabled from the second signals at the first and second time instances is based on a check sum (see paragraph 0015).
For claim 5, Reial teaches wherein the signal processor is arranged to form the hypotheses by being configured to: hypothesize a difference between information of the two or more of the plurality of the second signals, the difference being one or more symbols of the second signals differing from corresponding symbols of the other second signals; decode the second signal by, for each code word segment of a received code word of the second signals, being arranged to: determine a first metric associated with a probability that a first code word segment of a first received code word corresponds to a signal segment content; determine a second metric associated with a probability that a second code word segment of a received second code word of the second signal corresponds to the first signal segment content conditional on the difference 
For claim 6, Reial teaches herein the signal processor is arranged to form the hypotheses of differences in the received information of second signals for soft-combining the information of the second signals by being arranged to invert and soft-combine the information according to a hypothesis dependent pattern (see paragraph 0019).
For claim 8, Reial teaches wherein information from the decoded first signal at at least the first time instance enables identifying other time instances when the first signal and the second signal are transmitted grouped at the repeating time instances (see paragraph 0016).
For claim 9, Reial teaches arranged to operate in a cellular communication system, where the cellular communication system has a network node arranged to transmit control information by repeating at least a part of the control information, wherein the method comprises receiving signals from the network node including signals comprising the control information, said signals comprising a first signal and a second signal grouped at repeating time instances, wherein information from the decoded first signal enables identifying  th second signals when the receiver is able to decode at least the first signal, and wherein the receiving of the signals comprises: receiving  the first signal and the second signal provided at a first time instance; receiving the first signal and the second signal at a second time instance; storing at least information received in the second signals; and forming hypotheses of differences in the received information at the first and second time instances of the second signals for soft-combining the information of the second signals, and decoding control information carried by 
For claim 10, Reial teaches wherein each of the first and second time instances corresponds to a reception of a synchronisation signal block, the first signal is a primary synchronisation signal or a secondary synchronisation signal, and the second signal is a physical broadcast channel (see paragraph 0006).
For claim 11, Reial teaches determining if information of the second signal is decodable from the combination of the second signals of the first and second time instances; receiving a first signal and a second signal provided at a further time instance; forming hypotheses of differences in the received information at the first, second and further time instances of the second signals for soft-combining the information of the second signals if determined that information of the second signal is not decodable from the second signals at the first and second time instances (see paragraphs 0021 – 0023).
For claim 12, Reial teaches wherein the determining of whether decoding of the information of the second signal is enabled from the second signals at the first and second time instances is based on a check sum (see paragraph 0021).
For claim 13, Reial teaches wherein the forming of the hypotheses comprises: hypothesizing a difference between information of the two or more of the plurality of the second signals, the difference being one or more symbols of the second signals differing from corresponding symbols of the other second signals; decoding the second signal for each code word segment of a received code word of the second signals, wherein the decoding comprises: determining  a first metric associated with a probability that a first code word segment of a first received code word corresponds to a signal segment content; determining a second metric associated with a 
For claim 14, Reial teaches wherein the forming of the hypotheses of differences in the received information of second signals for soft-combining the information of the second signals comprises inverting and soft-combining the information according to a hypothesis dependent pattern (see paragraph 0025).
For claim 16, Reial teaches wherein information from the decoded first signal at least the first time instance enables identifying other time instances when the first signal and the second signal are transmitted grouped at the repeating time instances (see paragraph 0016).
For claim 17, Reial teaches a non-transitory computer readable storage medium comprising instructions which, when executed on a processor of an electronic transceiver device, cause the electronic transceiver device to perform a method, wherein the electronic transceiver device is arranged to operate in a cellular communication system, where the cellular communication system has a network node arranged to transmit control information by repeating at least a part of the control information, wherein the method comprises: receiving signals from the network node including signals comprising the control information, said signals comprising a first signal and a second signal grouped at repeating time instances, wherein information from the decoded first signal enables identifying the second signals when the receiver is able to decode at least the first signal, and wherein the receiving of the signals comprises: receiving the first signal and the second signal provided at a first time instance; receiving the first signal and the second .

Allowable Subject Matter
Claim(s) 5, 7, 13 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaudhuri et al. (2005/0025076 A1), Luo et al. (2011/0164707 A1), Liu et al. (2011/0228883 A1), Park et al. (2016/0190707 A1), Axmom et al. (2018/0091173 A1), Axmom et al. (2018/0241416 A1) and Wei et al. (2020/0100214 A1) is/are cited to show an ELECTRONIC TRANSCEIVER DEVICE, METHOD AND COMPUTER PROGRAM FOR DECODING CONTROL INFORMATION.
Any inquiry concerning this communication or earlier communications from the examiner s/hould be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464